                                                                                                     Jonathan R. Shulan

                                                                                                     Direct T 314.259.4748 F 314.612.2322

                                                                                                     jshulan@atllp.com




                                                Application for adjournment GRANTED. The Initial Pretrial Conference is
                                                RESET for July 1, 2020 at 10:00 a.m. and shall proceed telephonically. Parties are
                                                directed to call (888) 251-2909 and use access code 2123101.

                                                3/30/2020


March 30, 2020

VIA ECF

Hon. Lewis J. Liman, United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

Re:          WJCA, Inc. v. Tailored Brands, Inc. et al., 1:19-cv-09501-LJL
             Consent Request for Adjournment of Initial Pretrial Conference set for May 7, 2020

Dear Judge Liman:

This is a letter-motion for adjournment filed in accordance with Local Civil Rules 7.1(d) and 5.2(b). All
parties consent to the requested adjournment.

This action is set for an Initial Pretrial Conference on May 7, 2020. While the Court indicated that no further
adjournments would be granted, circumstances since that time have changed beyond the parties’ control or
imagination. Due to the Covid-19/Coronavirus pandemic, the defendants have closed all of their stores
nationwide and have furloughed almost all of their employees. The attorneys representing the plaintiff
have graciously consented to the defendants’ desire for a temporary stay of this action. The parties intend
that the settlement discussions that were to take place in April will still occur, and the parties continue to
believe that delaying discovery and other pretrial practice will appropriately preserve their resources and
those of the Court.

Based on the foregoing, the defendants respectfully request that the Court adjourn the May 7, 2020 Initial
Pretrial Conference to sometime on or after July 1, 2020, on a date and time that is convenient for the
Court.

This would be the second adjournment of the Initial Pretrial Conference, and no other appearances are
pending in this action.

Sincerely,



Jonathan R. Shulan, appearing pro hac vice

Attorney for Defendants




ARMSTRONG TEASDALE LLP   7700 FORSYTH BLVD., SUITE 1800, ST. LOUIS, MO 63105 T 314.621.5070 F 314.621.5065                 ArmstrongTeasdale.com
